CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam Diversified Income Trust: We consent to the use of our report dated November 14, 2012, incorporated in this Registration Statement by reference, to the Putnam Diversified Income Trust, and to the references to our firm under the captions "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. Boston, Massachusetts January 24, 2013
